In an action to recover brokerage commission and for other relief, the parties cross-appeal: Plaintiff appeals from so much of a resettled order of the Supreme Court, Queens County, dated March 1, 1960, and entered in Nassau County on March 8, 1960, as grants the motion of the three Weinreb defendants and the corporate defendant, Genaiden Gardens, Inc., to dismiss for patent insufficiency the second, third, fourth, fifth, eighth and ninth causes of action of the amended complaint, pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice; the dismissal of these causes of action being without leave to replead. Said four defendants appeal from so much of said order as denies their motion to dismiss on the same ground the sixth and seventh causes of action of the amended complaint; such denial being with leave, however, to serve a further amended complaint repleading the said two causes of action or either of them. Order insofar as appealed from affirmed, without costs. No opinion. Plaintiff’s time to serve a second amended complaint with respect to the sixth and seventh causes of action is extended until 30 days after the entry of the order hereon or until any date mutually fixed by stipulation of the parties. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.